Citation Nr: 1414105	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-47 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.

The Board denied the Veteran's service connection claim for a left foot disability in January 2012 and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the January 2012 Board decision and remanded the matter for readjudication consistent with the Court's decision.  

The Board previously remanded the claim of entitlement to service connection for non-service connected disability pension benefits in a January 2012 decision.  A review of the file, including the virtual file, does not show that this issue has yet been readjudicated by the Agency of Original Jurisdiction (AOJ).  This issue should be addressed promptly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence is in equipoise with respect to whether the Veteran's current left foot and ankle symptoms are related to the in-service injury of laceration to the left foot due to a motorcycle accident.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, residuals of a left foot/ankle injury were incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that he has a current left foot disability that is related to an injury from a motorcycle accident that was incurred in the line of duty during active military service.  He asserts that he has limped since the time of the accident and there is visible deformity and scar of the left foot.  He also noted that he has residual muscle weakness and numbness. 

As an initial matter, the Board observes that the Veteran's service treatment records document that the Veteran incurred a wound, lacerated across the dorsal-lateral aspect of the left foot without artery or nerve involvement in May 1962 due to a motor vehicle accident.  The 1963 separation examination reveals that the Veteran had a scar on the left ankle.  The RO determined that the incident did not occur in the line of duty.

Under 38 U.S.C.A. § 105(a) (West 2002), the Veteran's injuries are deemed to have been incurred in the line of duty unless the injuries were the result of a person's own willful misconduct or the abuse of alcohol or drugs.  A service department finding that an injury or disease was incurred or aggravated in the line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (2013).  Requirements as to line of duty are not met if at the time the injury was suffered, the veteran was avoiding duty by desertion, or was absent without leave (AWOL) which materially interfered with the performance of military duty.  38 C.F.R. § 3.1(m)(1) (2013). 

In this case, the Board concludes that the line of duty determination by the service department is not binding on the Board as it is inconsistent with VA law.  Although the evidence shows that the Veteran was AWOL at the time of the May 29, 1962 motorcycle accident as he was required to ask for a pass due to prior punishment, the evidence indicates that it did not materially interfere with the performance of military service.  The Commanding Officer in June 1962 determined that the absence without leave did not materially interfere with the performance of his military duty.  He explained that the Veteran was without an authorized pass at the time of the accident, but he was off duty at that time.  The Board finds that the Veteran's AWOL did not materially interfere with his performance of military duty as he was off duty at the time of the incident and the Commanding Officer determined that AWOL did not interfere with the Veteran's performance of military service.  Thus, for VA compensation purposes only, the Board has determined that the accident occurred in the line of duty and the Veteran may be entitled to service connection compensation benefits for any residual disability that is related s related to the in-service motorcycle accident. 

Post service treatment records associated with the claims file do not show that the Veteran sought treatment for a left foot or ankle disability after discharge from military service.  Furthermore, they do not provide a current diagnosis of a left foot disability.  The Veteran indicated in a May 2010 statement that he has not received medical care for his residual problems of a left foot and/or ankle disability.  

Nonetheless, the Veteran has reported that he has limped favoring the left foot since the accident and he experiences residual weakness and numbness of the left foot.  He also has a visible deformity and scar of the left foot.  The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62   (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The Veteran has also provided competent and credible lay statements of residual disability of the left foot and ankle to include weakness, favoring the left foot resulting in a limp and scar since the in-service motorcycle accident.  The evidence of record does not show that these symptoms are the result of other disabilities or injuries and the claims file does not contain a negative medical opinion showing that the Veteran's symptoms are not related to the in-service injury.  

In light of the foregoing, the Board concludes that that the evidence of record is in equipoise with respect to whether the Veteran's scar of the left foot/ankle and any other current symptoms are residuals of the in-service injury of the left foot/ankle during active military service.   Thus, entitlement to service connection for residuals of a left foot/ankle injury is warranted.


ORDER

Entitlement to service connection for residuals of a left foot/ankle injury is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


